Case 9:20-bk-10035-DS          Doc 107 Filed 06/04/20 Entered 06/04/20 16:18:50                Desc
                                Main Document     Page 1 of 2



1     PETER C. ANDERSON
      UNITED STATES TRUSTEE
2     Ken Misken
      Assistant United States Trustee                               FILED & ENTERED
3     Brian D. Fittipaldi, CA SBN: 146864
      Trial Attorney
      OFFICE OF THE UNITED STATES TRUSTEE                                 JUN 04 2020
4
      1415 State Street, Suite 148
5     Santa Barbara, California 93101                                CLERK U.S. BANKRUPTCY COURT
      Telephone: (805) 957-4100                                      Central District of California

6     Facsimile: (805) 957-4103                                      BY bertelsen DEPUTY CLERK

      E-mail: brian.fittipaldi@usdoj.gov
7

8                              UNITED STATES BANKRUPTCY COURT

9                               CENTRAL DISTRICT OF CALIFORNIA
10                                      NORTHERN DIVISION
11    In re                                        )   Case No. 9:20-bk-10035-DS
                                                   )
12                                                 )   Chapter 11
                                                   )
      ERICH LEE RUSSELL,                           )
13
                                                   )   ORDER GRANTING THE UNITED
14                                                 )   STATES TRUSTEE’S MOTION TO
                                     Debtor.       )   DISIMISS CASE WITH A BAR TO
                                                   )   REFILING
15                                                 )
                                                   )
16                                                 )   Hearing:
                                                   )   Date: June 1, 2020
17                                                 )   Time: 11:30 a.m.
                                                   )   Place: Courtroom 201
18                                                 )          1415 State Street
                                                   )          Santa Barbara, CA 93101
19                                                 )          Telephonic Appearances

20            A telephonic hearing was held at the above-captioned date and time on the United
21    States Trustee’s “Motion Under 11 U.S.C. § 1112(b) to Dismiss or Convert Case” (the
22    “Motion,” Docket No. 65). On April 14, 2020, Erich Lee Russell filed an opposition to the
23    Motion (the “Opposition,” Docket No. 90). Appearances were made as reflected on the
24    record of the hearing.
25            The court has reviewed and considered the Motion; the Opposition; the statements,
26    representations, and argument made by counsel at the hearings on the Motion; and the record
27    in this case. Notice of the Motion was proper. Cause has been shown for the relief
28    requested. For these reasons and the reasons stated on the record of the hearing,
                                                    1
Case 9:20-bk-10035-DS      Doc 107 Filed 06/04/20 Entered 06/04/20 16:18:50            Desc
                            Main Document     Page 2 of 2



1             IT IS HEREBY ORDERED that the Motion is granted, and the above-captioned case
2     is dismissed.
3             IT IS FURTHER ORDER that from the date of entry of this order, the Debtor has a
4     180-day bar to refiling pursuant to 11 U.S.C. § 109(g)(1) and 109(g)(2).
5                                                  ###
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     Date: June 4, 2020
24

25

26

27

28
                                                    2
